Citation Nr: 1138914	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  94-33 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation for dysthymia in excess of 10 percent from April 25, 1990, and in excess of 50 percent from January 23, 2009.

2.  Entitlement to an initial disability evaluation for tinnitus in excess of 10 percent.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus disability.

4.  Entitlement to service connection for hypertension, to include as secondary to medications taken for service-connected disabilities.  

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected lumbosacral strain disability.

6.  Entitlement to service connection for a dental disability of tooth #7 and a chronic dental condition.  

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a cervical myofascial pain disorder. 

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a shoulder disorder.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right leg disorder. 

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a jaw disorder. 

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for codeine dependence.

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an anal sphincter muscle disorder. 

13.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Hannan

INTRODUCTION

The Veteran appellant served on active duty in the United States Army from February 1970 to February 1973.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded for additional development in October 2010, and has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

In March 2010, a Board videoconference hearing was conducted before a Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The Veterans Law Judge who conducted the March 2010 videoconference hearing is no longer employed at the Board.  In July 2011, the Board sent a letter to the appellant to notify him of this and of his right to another Board hearing pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  The appellant responded in September 2011, and stated that he wanted to have a videoconference hearing at the RO before a Veterans Law Judge.  A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the RO before a Veterans Law Judge, as the docket permits.  

Notify the appellant and his representative, if any, of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.

Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the matter should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

